DETAILED ACTION
 	 	Claims 1-10 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/22/2020 are accepted by the examiner.
Priority
 	  	The application is filed on 04/22/2020 and claims priority of CN2019108742661 of (CHINA) filed on 09/17/2019.
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	Claim 10 is interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112(pre-AIA ), sixth paragraph.
3.	Claim limitations “registering qualification module to give an initial qualification credit to an ordinary node … a task dividing module to divide a task into a number of subject tasks… a task receiving module for the ordinary node applying to the 
4.	Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
5.	However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discusses the “module”, but does not disclose a corresponding structure. The " module" are explained in [0016, 0050] of the specification, but there are no explanations of how the functions are achieved.
 	Applicant may:
 	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
 	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
8.	The elements in claim 10, “registering qualification module to give an initial qualification credit to an ordinary node … a task dividing module to divide a task into a number of subject tasks… a task receiving module for the ordinary node applying to the qualification assessment node for receiving sub-tasks” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
 	However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function(s).  In particular, it is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function(s) (shown in italics above) because it is unclear whether the claim limitation(s) is/are modified by sufficient structure for performing the claimed function(s) since such structure (which should include a specialized features/attributes for performing the claimed function(s)), material, or acts is/are not clearly present in Applicant’s drawings (e.g., flowcharts, block diagrams) and specification.
  				Allowable Subject Matter 

9. 	Claims 1-9 are allowed over prior art of record.

10. 	Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
11. 	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
 	Cella et al. (US 20210342836 A1, cited in PTO-892) discloses a system capable of storing digital knowledge for providing convenient and secure control of the same. Example methods and systems herein provide for improvements in determining property valuation, reliability of financial health of entities, transparency, symmetry of information, and application and negotiation processes in the lending environment. Example methods and systems herein provide for improvements to the machines that enable markets, providing for increased efficiency, speed, and/or reliability for participants in such markets. Example methods and systems herein provide for improvements to data collection, storage and processing, automated configuration of inputs, resource, and outputs, and means for facility optimization for an energy and compute facility (Cella, Paragraph 0024).
  	Further, Cella discloses a knowledge distribution system for controlling rights related to digital knowledge is disclosed. The knowledge distribution system may be a blockchain for knowledge system that allows for storage of digital knowledge, buying and selling of digital knowledge, tokenization of digital knowledge, and/or reviewing/auditing of the digital knowledge via a cryptographically secure distributed ledger. Smart contracts may be implemented on the distributed ledger and controlling of rights to digital knowledge, transferring digital knowledge, and adherence of parties to agreements related to the digital knowledge. The blockchain for knowledge system can 
 	Kozloski  et al. (US 20180316716 A1, cited in PTO-892) discloses an invention that provides techniques for blockchain tracking of virtual universe traversal results. In one aspect, an exemplary computer-implemented method includes obtaining at least one teleportation invite block that records a virtual universe teleportation invite marked by at least one parameter, where the teleportation invite identifies a virtual universe user as an invitee. The exemplary method also includes assessing, responsive to the parameter, whether the virtual universe teleportation invite is potentially malicious, and alerting the invitee in case the virtual universe teleportation invite is potentially malicious (Kozloski , Paragraph 0003).
 	Furthermore, Kozloski  discloses a method for obtaining at least one complaint block that records a complaint made against a virtual universe user; obtaining a plurality of traversal blocks that record virtual universe traversal events by the virtual universe user; identifying a pattern of harassment by analyzing a first plurality of traversal blocks that precede the complaint block; identifying a risk of future harassment by analyzing a second plurality of traversal blocks that follow the complaint block; and issuing an alert regarding the risk of future harassment (Kozloski  , Paragraph 0004). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a contribution incentive-based blockchain collaboration method and system, which is characterized in, comprising: 1) applying from an ordinary node to a qualification assessment node for registered qualification. 

 	Independent claim 10 recites similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in 
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Youb at al. (US 11188977 B2) discloses a method for creating an asset-backed distributed ledger token representing a smart contract, the token being backed by a pledge of an illiquid form of a precursor or means of production of a commodity asset, comprising receiving a pledge of unrefined or pre-commodity asset.
Pavlatos et al. (US 20210174972 A1) discloses a method comprising: providing a blockchain computing system that stores and maintains a blockchain ledger, wherein the blockchain computing system hosts: (i) an encrypted electronic health record associated with a patient.
13.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498